DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Liebing (US 2017/0014562 A1) in view of Walker (US Pat. No. 6,022,363).
Re. claim 1, Liebing discloses a catheter pump (figure 1, catheter 4) comprising: an expandable cannula defining a blood flow channel (claim 14 – “an expandable intracardiac blood pump system…”; paragraphs 0065 – describing figure 1 including the blood pump 3 introduced into heart chamber 1) and comprising an impeller blade zone (figure 3, rotor 7), an inlet zone adapted to securely engage a bearing assembly (figures 3-4), and an outlet zone; and 
an impeller system comprising an impeller body rotatably coupled to the bearing assembly (figure 3, bearing 15 coupled to rotor 7); 
wherein, in an operational configuration, the impeller body is positioned within the impeller blade zone of the expandable cannula and the bearing assembly engages the inlet zone of the expandable cannula to secure the impeller system relative to the expandable cannula (figures 3-4).
Walker discloses a catheter system wherein the bearing assembly includes a basket bearing (column 14, lines 11-18, basket bearing guidewire can be advanced distally into an exposed drive shaft lumen). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try the known element of a basket bearing taught by Walker into the catheter pump of Liebing in order to seal the impeller through cannula/catheter lumen.  

Re. claim 2, Liebing in view of Walker does not explicitly teach the inlet zone includes a flared portion adapted to securely engage the bearing assembly, but it is reminded that any changes in shape is held to be a “matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant”, see In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (see MPEP 2144.04.IV.B). Therefore, it would have been obvious to one of ordinary skill in the art to try different inlet shapes such as the known flared inlet shape in order to better receive the rotor and bearing.

Re. claim 3, figures 6-8 of Liebing disclose different open bearing shapes, but does not explicitly teach the basket bearing is a partial basket bearing, but it is reminded that any changes in shape is held to be a “matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant”, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)(see MPEP 2144.04.IV.B) . Therefore, it would have been obvious to one of ordinary skill in the art to try the known partial bearing shape in order to seal the impeller through cannula/catheter lumen as desired.

Re. claim 4, Liebing further teaches wherein the basket bearing is a full basket bearing (figure 13, bearing coupled to rotor is shown as an annular bearing; figure 10).  

Re. claim 5, Liebing further teaches a guidewire lumen extending through the impeller body and the basket bearing (figure 3-4, drive shaft 8 through impeller and bearing 15).

Re. claim 6, Liebing further teaches wherein the guidewire lumen extends distally beyond the basket bearing (figures 6 and 8, drive shaft 8 extends beyond bearings).  

Re. claim 7, Liebing further teaches wherein the bearing assembly is configured to remain stationary while the impeller body rotates within the expandable cannula (figures 3-4; paragraph 0075).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anh-Khoa N. Dinh whose telephone number is (571)272-7041. The examiner can normally be reached Mon-Fri 7:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 



/ANH-KHOA N DINH/Examiner, Art Unit 3792                                                                                                                                                                                                        
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792